Haekis, J.
[1] The case of plaintiff in error has been very elaborately argued; and we have been called on, by the distinguished counsel representing him, to enforce the rigid decisions of the common law of the last century, in reference to securities. We will go intono argument now, nor review the decisions cited, or read, to demonstrate, as could be easily done by reference to elementary treatises issued from the British press within the last twenty years, how greatly the old rules have been relaxed, and old decisions modified. Bound, as we are, by the principles of the common law as they existed at the time of our adopting Act, yet we shall not hesitate to avai^ ourselves of the invaluable light which modern decisions and elementary works have furnished, in interpreting what are called old principles. But the statutory legislation of Georgia, for the last forty years, when viewed apart from the common law, in its collective spirit, its continued progress, is so marked by tenderness for securities and endorsers that it has sought, in almost every conceivable mode, to give them protection, and the ample use of the process of the Courts for such purpose, and, especially, to avert apprehended loss,
[2.] Obeying the spirit of our own legislation, it is difficult for us to perceive how the Circuit Judge, upon the *206facts; alleged in the bill of Walton, and sworn to> could withhold his injunction restraining the sale of the cotton by the plaintiff in error, though he was a purchaser for a valuable consideration, as the cotton was unquestionably affected by the judgment of Taliaferro, obtained in 1861.
Whether the defendant in error was a security or not for Mrs. Stinson, will doubtless arise hereafter, and be decided by proof. It is, however, so alleged in the bill, and the demurrer of plaintiff in error precludes him from denying it. If a security, and the facts alleged in his bill are true, — and the demurrer admits them to be true, — we have not the slightest doubt that Walton was entitled to the aid of a Court of Equity in trying to save his property from satisfying Taliaferro’s execution, when Mrs. Stinson had property in the hands of Anderson, (she being insolvent) bound by the judgment of Taliaferro, and which ought to be aj>plied to its discharge.
[3.] We think Judge Reese did not err in overruling the demurrer; holding, as we do, that the peculiar facts set forth in the bill for discovery, injunction and relief, entitled a security placed in the situation of Walton — and that without paying up Taliaferro’s execution — to claim and have the restraining power of the Judge of the Superior Court, against the sale or removal of the cotton liable to and bound by the judgment of Taliaferro, so as to prevent a serious loss to him, there being no adequate remedy at law, and this too, notwithstanding the inaction of Taliaferro, from whatever supposed legal obstacle it may have proceeded.
[4.] The record shows that six pleas were filed by Anderson, none of which were sworn to. Four were ordered to stand for an answer, upon being sworn to ; the other two were dismissed as embodying matter proper only to be considered by way of demurrer. The four pleas referred 'to, when examined, will be found to be what our Code denominates as Impure pleas, and must, in all case, be sworn to. Nor was there error in dismissing the other two pleas, for the reason assigned.
Judgment affirmed.